822 So. 2d 518 (2002)
R. Thurgood WARD, Appellant,
v.
FLORIDA BOARD OF EDUCATION, Appellee.
No. 1D01-3047.
District Court of Appeal of Florida, First District.
June 27, 2002.
R. Thurgood Ward, pro se.
Avery D. McKnight, Office of the General Counsel, Florida A & M University, Tallahassee; and David K. Miller and Maura M. Bolivar of Broad and Cassel, Tallahassee, for Appellees.
PER CURIAM.
R. Thurgood Ward seeks reversal of a final order dismissing with prejudice *519 his complaint filed against the Florida Board of Education, appellee. In his complaint, Ward sought to set forth five causes of action for fraud, negligent misrepresentation, breach of fiduciary duty, "malicious conspiracy to defraud," and intentional infliction of emotional distress. All of these causes of action were based upon allegations that employees of Florida A & M University (FAMU) made erroneous representations to Ward as to the availability of an entomology degree. As the trial court correctly noted in the order on appeal, Ward's complaint and the materials filed with it show that the FAMU university catalog accurately disclosed that FAMU no longer offered an entomology degree, but that it did offer a degree in agriculture with an option in entomology and structural pest control. Ward does not allege or argue that a material difference exists between the degree offered and the degree he claimed to seek. Further, Ward mistakenly argues that the trial court erred in declining to receive evidence at the hearing on appellee's motion to dismiss. When passing on a motion to dismiss for failure to state a cause of action, the trial court is confined to a consideration of the allegations found in the complaint and documents filed with the complaint. See Consuegra v. Lloyd's Underwriters at London, 801 So. 2d 111, 112 (Fla. 2d DCA 2001). Ward has not demonstrated that the trial court erred in ruling that his complaint failed to state a cause of action and in dismissing the complaint with prejudice. We therefore affirm.
AFFIRMED.
ERVIN, BARFIELD and VAN NORTWICK, JJ., concur.